      Case 4:20-cv-00294-MW-HTC Document 7 Filed 07/23/20 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

STEPHEN MALLET,

            Petitioner,

v.                                    Case No. 4:20cv294-MW/HTC

MARK S. INCH,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 5, and has also reviewed de novo Petitioner’s objections

to the report and recommendation, ECF No. 6. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

petition, ECF No. 1, is DISMISSED under Habeas Rule 4. A Certificate of

Appealability is DENIED.” The Clerk shall also close the file.

     SO ORDERED on July 22, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
